Stephens, J.
1. In a suit in trover by a vendor against the purchaser, to recover the property sold, to which the vendor had retained title, the amount due upon the debt was recoverable as damages. The evidence authorized the finding for the plaintiff in this amount.
2. Where in such a case the jury found for the plaintiff in an amount representing the balance due on the purchase-money, and an additional amount as interest due to the date of the verdict, an exception in the defendant’s motion for a new trial to that portion of the charge of the court which directed the jury, in the event of recovery, to find interest, if it showed error at all, showed none where the plaintiff wrote off from the verdict the amount so found as interest.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.